DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7, Applicant recites “Ar1 to Ar4 each independently phenyl, biphenylyl, or terphenylyl”. It should be “biphenyl, or terphenyl”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, Applicant recites “the hole transport region comprises a hole transport layer and an electron blocking layer, and the electron blocking transport layer comprises the compound of Chemical Formula 2.”
Applicant claims “the electron blocking transport layer”; however, neither claim 11 nor independent claim 1 establishes an electron blocking transport layer before reciting “the electron blocking transport layer”. There is insufficient antecedent basis for this limitation in the claim. It is unclear which layer comprises the compound of Chemical Formula 2.
For the purpose of prosecution, the Examiner interprets the limitation to mean that the hole transport region comprises a hole transport layer and an electron blocking layer, and any of the hole transport layer and the electron blocking layer comprises the compound of Chemical Formula 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0125685 A1, hereafter Yang) in view of Kim et al. (US 2017/0155050 A1, hereafter Kim ‘050).
Regarding claims 1-9 and 13, Yang discloses an organic light emitting device comprising an anode (“a first electrode”), a hole transport region, a light emitting layer (“emission layer”) comprising a first compound, and a cathode ([010]-[015]).
Yang exemplifies an organic light emitting device (“Example 1” in [212]-[215]) comprising an anode (ITO), a hole transport layer (NPB), a light emitting layer comprising a first compound (Compound 1 of Yang) as a host and Compound D1 of Yang as a dopant, and a cathode (Al), wherein the hole transport layer corresponds to a hole transport region ([006], [014], [047]).
Yang discloses the first compound represented by Formula 1 of Yang ([019]), wherein a1 can be 0; Ar1 can be a substituted or unsubstituted C1-C60 heteroaryl group; and R1 to R3 can be hydrogen ([020]-[025]).

    PNG
    media_image1.png
    311
    704
    media_image1.png
    Greyscale

Yang exemplifies Compound 19 ([166]) as the first compound of Yang.
The organic light emitting device of Yang (“Example 1” in [212]-[215]) does not comprising the Compound 19 of Yang; however, Yang does teach a compound represented by Formula 1 of Yang including Compound 19 can be used as the first compound of Yang.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Yang (Example 1) by substituting the Compound 1 of Yang with the Compound 19 of Yang, as taught by Yang.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compound 1 and Compound 19 of Yang are encompassed by the first compound represented by Formula 1 of Yang; and Yang teaches the first compound of Yang can be used as the host of the light emitting layer of the device of Yang. Thus, substitution of Compound 1 of Yang with Compound 19 of Yang would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The Compound 19 of Yang is a specifically exemplified compound for the light emitting host material of the device of Yang. The choice of the Compound 19 of Yang would have been one from a finite number of identified, predictable 
The resultant device comprises an anode (ITO), a hole transport layer (NPB), a light emitting layer comprising Compound 19 of Yang as a host and Compound D1 of Yang as a dopant, and a cathode (Al), wherein the hole transport layer is equated with a hole transport region.
Yang teaches the hole transport region can have a plurality of layers formed of a plurality of different materials ([049]).
Yang teaches the hole transport region can include an emission auxiliary layer, and the emission auxiliary layer can strike (e.g. maintain) a hole injection balance in the light emitting layer ([079]). 
Yang teaches the hole transport region can include a diamine compound represented by Formula 202 of Yang ([055]), wherein L201-L205 can be a substituted or unsubstituted C6-C60 arylene group or a substituted or unsubstituted divalent non-aromatic condensed polycyclic group, or a substituted or unsubstituted C1-C60 heteroarylene group ([057], [021]); wherein L205 can be a fluorenylene group ([062]-[063]; xa1 through xa4 can be 0 ([058]); xa5 can be 1; and R201 through R204 can be a phenyl group ([067]-[068], [060]).
Kim ‘050 discloses an organic light emitting device comprising a diamine compound (“first compound”; Formula 1B-2 in [129]) used as the emission auxiliary layer material and an anthracene compound (“second compound”; Formula 2A-1 in [136]) used as the light emitting layer material ([027], [147]), wherein the emission auxiliary layer is disposed between the light 
Kim ‘050 exemplifies Compound 10 as the first compound of Kim ‘050 ([146]). 

    PNG
    media_image2.png
    220
    584
    media_image2.png
    Greyscale

Kim ‘050 exemplifies Compound H6 as the second compound of Kim ‘050 ([146]). 
The Compound H6 of Kim ‘050 has identical structure of Compound 19 of Yang, and the Compound 10 of Kim ‘050 is encompassed by Formula 202 of Yang (Formula 202 of Yang ([055]).
Kim ‘050 teaches that energy can be effectively transferred from a host to a dopant in the emission layer; a balance between the transfer of holes and electrons to the emission layer can be effective achieved; and low driving voltage, high efficiency, and long lifetime can be achieved in the organic light emitting device, because the device includes the emission auxiliary layer comprising the first compound of Kim ‘050 and the light emitting layer including the second compound of Kim ‘050 ([150]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Yang by incorporating the Compound 10 of Kim ‘050 as the emission auxiliary layer which is disposed between the hole transport layer and the light emitting layer, as taught by Yang and Kim ‘050.
The motivation of doing so would have been to provide an organic light emitting device wherein energy can be effectively transferred from a host to a dopant in the emission layer; a balance between the transfer of holes and electrons to the emission layer can be effective achieved; and low driving voltage, high efficiency, and long lifetime can be achieved based on the teaching of Kim ‘050.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Compound 10 of Kim ‘050 is encompassed by Formula 202 of Yang. Yang teaches that the material represented by Formula 202 of Yang can be used as the emission auxiliary layer material. Thus, substitution of the emission auxiliary layer material of Yang with the Compound 10 of Kim ‘050 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The Compound 10 is an exemplified compound to be used as the emission auxiliary layer. The choice of the Compound 10 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides an organic light emitting device comprising an anode (ITO), a hole transport layer (NPB), an emission auxiliary layer (Compound 10 of Kim ‘050), a light emitting layer comprising Compound 19 of Yang as a host and Compound D1 of Yang as a dopant, and a cathode (Al), wherein the combined layer of hole transport layer and the emission auxiliary layer is equated with the hole transport region.
The Compound 19 of Yang has identical structure as the 19th compound of the instant claim 5 which is a subspecies of Applicant’s Chemical Formula 1 of the instant claim 1, wherein X is O; L is a bond; Ar is an unsubstituted C6-60 aryl (naphthyl); R and R’ are each hydrogen; and n1 and n2 are each 0. 
The Compound 10 of Kim ‘050 has identical structure as the seventh compound of claim 9 which is a subspecies of Applicant’s Chemical Formula 2 of the instant claim 1, wherein L1 and L2 are each bond; Ar1 to Ar4 are each an unsubstituted C6-60 aryl (phenyl); Y is CR1R2; and R1 and R2 are each an unsubstituted C6-C60 aryl group (phenyl).
The organic light emitting device of Yang as modified by Kim ‘050 reads on all the limitations of claims 1-9 and 13.
Regarding claim 10, the organic light emitting device of Yang as modified by Kim ‘050 reads on all the features of claims 1-9 and 13, as outlined above.
The device comprises an anode (ITO), a hole transport layer (NPB), an emission auxiliary layer (Compound 10 of Kim ‘050), a light emitting layer comprising Compound 19 of Yang as a host and Compound D1 of Yang as a dopant, and a cathode (Al), wherein the combined layer of hole transport layer and the emission auxiliary layer is equated with the hole transport region.
The emission auxiliary layer is disposed between anode and the light emitting layer such that holes transfer from the anode to the light emitting layer through the emission auxiliary layer. Therefore, the emission auxiliary layer is capable of transferring holes and is equated with a hole transport layer.
The organic light emitting device of Yang as modified by Kim ‘050 is equated with a device comprising an anode (ITO), a hole transport layer (NPB), a hole transport layer 
Regarding claims 11-12, the organic light emitting device of Yang as modified by Kim ‘050 reads on all the features of claims 1-10 and 13, as outlined above.
The device comprises an anode (ITO), a hole transport layer (NPB), an emission auxiliary layer (Compound 10 of Kim ‘050), a light emitting layer comprising Compound 19 of Yang as a host and Compound D1 of Yang as a dopant, and a cathode (Al), wherein the combined layer of hole transport layer and the emission auxiliary layer is equated with the hole transport region.
Yang as modified by Kim ‘050 teaches the claimed invention above but fails to teach that the Compound 10 of Kim ‘050 is an electron blocking layer material. 
It is reasonable to presume that the Compound 10 of Kim ‘050 is an electron blocking layer material.
Support for said presumption is found in the use of like materials which would result in the claimed property. 
The instant specification discloses the compound represented by Chemical Formula 2 is an electron blocking layer material (2nd
Therefore, the Compound 10 of Kim ‘050 is an electron blocking layer material.
The organic light emitting device of Yang as modified by Kim ‘050 is equated with the device comprising an anode (ITO), a hole transport layer (NPB), an electron blocking layer (Compound 10 of Kim ‘050), a light emitting layer comprising Compound 19 of Yang as a host and Compound D1 of Yang as a dopant, and a cathode (Al), wherein the combined layer of hole transport layer and the electron blocking layer is equated with the hole transport region, meeting all the limitations of claims 11-12.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the prior art product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786            

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786